You shall diligently enquire and true presentment make as well of all such matters and things which shall be given you in charge, as of those things which you know to be presentable here. The United States Counsel, your fellows and your own you shall keep secret, You shall present no one *694through envy, hatred or malice, nor shall you leave any one unpresented thro’ fear, favor, affection, reward, gain or any hope thereof, but shall present all things truly as they come to your knowledge, according to the best of your understanding, So help you God.
You and each of you do solemnly swear, that you will well and truly try the issue joined, between the United States of America and the
prisoner at the bar, and a true verdict give according to the evidence, So help you God.
Wayne County, to wit: I Certify that the above are the Copies of the Oaths administered to the Grand & Petit Jurors in Wayne County Court, in June Term last past.
Given under my hand & the seal of said Court, on the 12th day of July 1822
Chs C. Trowbridge Dy Clerk